Citation Nr: 0501398	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer of the 
lower lip and forehead, claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran retired from the United States Air Force in July 
1971 with 20 years and 18 days of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2003 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On October 14, 2004, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge by 
videoconference.  A transcript of that hearing is of record.  
In his testimony at the October 2004 hearing, the veteran 
clarified his claim on appeal as entitlement to service 
connection for skin cancer of the lower lip and forehead due 
to exposure to ionizing radiation.  The Board finds, 
therefore, that the issue on appeal is as stated on the first 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

38 C.F.R. § 3.311(b)(2)(vii) (2004) provides that the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include skin cancer.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).  Dose data will be requested from 
the Department of Defense in claims based on participation in 
atmospheric nuclear testing and in claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).  In all 
other claims involving radiation exposure, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  38 C.F.R. § 3.311(b) (2004) provides for 
referral of claim for service connection for a disability due 
to exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  

In the veteran's case, records of the Altus, Oklahoma, Air 
Force Base hospital show that, in September 1976, skin cancer 
of his lower lip was diagnosed and the lesion was excised.  
In December 1987, a lesion on the veteran's forehead 
diagnosed as squamous cell carcinoma was excised.  The 
veteran's skin cancer is a radiogenic disease.

At the hearing in October 2004, the veteran testified that, 
in service at a base in England, where his assigned duty was 
as a firefighter, he and his crew would "stand by" as other 
service members transported nuclear weapons to a storage area 
on the base.  He stated that he believed that, "I could have 
been exposed to a leaky weapon there."  The veteran 
testified further that he and the other men were issued 
dosimetry badges to wear at that time.  

The veteran's service medical records contain his DD Form 
1141, Record of Occupational Exposure to Ionizing Radiation.  
That form, which is date March 2, 1959, indicates that the 
"method of measure" was "initial reading."  The spaces for 
"dose" and for "accumulative total dose" are blank.  This 
form is the only one of its kind in the veteran's service 
medical records.  It is not clear whether the United States 
Air Force, which evidently did issue a dosimetry badge to the 
veteran, as he has testified, compiled additional information 
concerning any exposure of the veteran to ionizing radiation 
during his active service.  The Board is unable to find that 
there is no reasonable possibility that further assistance to 
the veteran would aid in substantiating his claim, and so 
further development of the record with regard to the 
veteran's claimed exposure to ionizing radiation in service 
is required by the VCAA.  For that reason, this case will be 
remanded for further development action.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should attempt to obtain the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) or other custodian of such 
records.  

2. The AMC should contact the Department 
of the Air Force and request copies of 
any DD  Forms 1141 of the veteran and of 
any other records which were compiled 
regarding the veteran's exposure to 
ionizing radiation in service.

3. Following receipt of the responses by 
the NPRC and the Air Force, the AMC 
should undertake any other indicated 
development in accordance with 38 C.F.R. 
§ 3.311 (2004).

4. The AMC should then readjudicate the 
veteran's claim.  If the AMC denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
    
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


